Citation Nr: 0208944	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  99-13 654	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a rating in excess of 30 percent for residuals 
of tarsal-coalition of the right hindfoot with subtalar 
incomplete ankylosis and degenerative arthritis of the right 
ankle.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel



INTRODUCTION

The veteran had active military service from April 1995 to 
April 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  Jurisdiction over the case was 
transferred to the RO in Lincoln, Nebraska in May 2001.  


FINDINGS OF FACT

1.  The veteran perfected an appeal of that portion of a 
January 1998 rating decision that granted service connection 
for residuals of tarsal-coalition of the right hindfoot with 
subtalar incomplete ankylosis and degenerative arthritis of 
the right ankle, and which assigned a 30 percent evaluation 
therefor.

2.  On July 29, 2002, prior to the promulgation of a decision 
in the appeal with respect to the veteran's claim, the Board 
received written notification by the veteran that a 
withdrawal of her appeal is requested. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
A January 1998 rating decision granted entitlement to service 
connection for residuals of tarsal-coalition of the right 
hindfoot with subtalar incomplete ankylosis and degenerative 
arthritis of the right ankle, and assigned a 30 percent 
evaluation therefor.  The January 1998 rating decision also 
granted service connection for low back and right knee 
disabilities, and assigned each disability a 10 percent 
evaluation.  The veteran was notified of the rating decision 
later in January 1998.  

In January 1999, the veteran submitted a notice of 
disagreement with respect to the evaluations assigned her low 
back and right knee disabilities, and for the residuals of 
tarsal-coalition of the right hindfoot with subtalar 
incomplete ankylosis and degenerative arthritis of the right 
ankle.  She was provided a statement of the case addressing 
these issues in February 1999.  Later in February 1999, 
additional pertinent medical evidence was added to the 
record, and the veteran was issued a supplemental statement 
of the case addressing all three claims in June 1999.  Later 
in June 1999, the veteran submitted correspondence indicating 
that she was only appealing the issue of entitlement to a 
rating in excess of 30 percent for the residuals of tarsal-
coalition of the right hindfoot with subtalar incomplete 
ankylosis and degenerative arthritis of the right ankle.  The 
Board notes that her appeal with respect to that issue is 
timely.  See VAOPGCPREC 9-97.  The Board moreover notes that 
no further communication with respect to the low back or 
right knee disabilities was received from the veteran or her 
representative until April 2002; consequently, and contrary 
to the understanding of the veteran's representative, neither 
issue is before the Board on appeal.  

On July 11, 2002, the veteran was notified that her appeal 
was being certified and transferred to the Board.  On July 
29, 2002, before promulgation of a decision with respect to 
the issue on appeal, the RO forwarded to the Board a signed 
statement submitted by the veteran indicating that she was 
happy with the decision on her case and desired to cancel all 
appeals before the Board.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2001).  
Withdrawal may be made by the veteran or by her authorized 
representative, except that a representative may not withdraw 
a substantive appeal filed by the veteran personally without 
the express written consent of the veteran.  38 C.F.R. 
§ 20.204(c) (2001).  

Since the veteran has withdrawn her appeal with respect to 
the issue of entitlement to a rating in excess of 30 percent 
for the residuals of tarsal-coalition of the right hindfoot 
with subtalar incomplete ankylosis and degenerative arthritis 
of the right ankle (the only issue currently before the Board 
for appellate review), there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal; the 
matter is dismissed. 


ORDER

The appeal is dismissed.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

